Title: From Benjamin Franklin to Lewis R. Morris, 14 September 1783
From: Franklin, Benjamin
To: Morris, Lewis R.


          
            Sir,
            Passy, Sept. 14. 1783.
          
          I receiv’d by the Washington the Bills and Accounts mentioned in yours of the 5th of
            June, and shall soon send you an Account of the Disposition of the Money. My Account as
            stated by you appears to be right. With much Esteem I have the honour to be, Sir Your
            most obedient & most humble Servant
          
            B Franklin
            L R Morris Esqr.
          
        